DOOLING, District Judge.
This is a proceeding to compel the master of the schooner 'Mahukona properly to account to the United States shipping commissioner at this port for the wages of T. Nishimura, a member of her crew who died at Newcastle, New South Wales, during the voyage.
The master endeavors to make certain deductions from the wages admittedly earned by the deceased, but the commissioner, being dissatisfied with the proofs and vouchers furnished, has cited the master to appear in this court to show cause why process should not issue against the vessel to answer for the master’s failure to render to him a full, complete, and lawful account, as required by the statutes.
Section 4538, R. S., provides that upon the death of a seaman the master—
“shall * * * gjgn an entry In the official log book, and cause it to be attested by the mate, and one of the crew, containing the following particulars: * * *
‘•Third: A statement of the sum due to deceased as wages, and the total amount of deductions, if any, to be made therefrom.”
Section 4539 provides:
“Fourth: The master shall, in all cases In which any seaman * * * dies during the voyage, * * * give to * * * shipping commissioner an ac-
count, in such form as [he] may * * * require, of the effects, money, and wages so to be delivered and paid; and no deductions claimed in such account shall be allowed unless veriiied by an entry in the official log book, if there be any, and by siieh ® • * vouchers, if any, as may bo reasonably required by the * * * shipping commissioner to whom the account is rendered.”
The expression “verified by an entry in the official log book,” used in section 4539, I take to mean verified as required by section 4538; that is, signed by the master and attested by the mate and one of the crew. No such verified entry was presented to the commissioner in the instant case, and therefore, passing the question as to the right of the master to pay the earnings of a seaman to a third person upon the seaman’s order, and the further question as to who is responsible for the expenses of the burial of a seaman dying during a voyage, it is clear that the deductions claimed cannot be allowed by the commissioner, because not verified as required by the statutes above cited. In all cases like the present the statutes must be followed, or deductions will not be allowed.
The items claimed as deductions and resisted by the commissioner are:
Burial expenses........................................... £10.10s.
Baunch hire.............................................. 10s.
Amount claimed to have been paid for Ostrich feathers...... 9.
Total .............................................. £20. $97.20
These items must be disallowed, for the reasons stated. The master is therefore directed to pay to the commissioner the sum of $205.12, in default of which process will issue against the vessel, as prayed for, for such sum.